Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Upon further consideration, applicants’ arguments regarding the meaning of the term sidelite is deemed persuasive.  A reexamination of the closest prior art, Hara et al. (US 2016/0291150), in view of this definition shows that Hara et al. does not anticipate or render obvious (alone or in combination with the prior art as a whole) claim 1.
Hara et al. teaches six embodiments.  The first, second and sixth embodiments are shown in Figures 1-5 and 14-15, and teach the remote sensing device behind a rear quarter glass sheet.  A rear quarter glass falls within the definition of a sidelite, i.e., a window that is not a backlight or windshield.
The third embodiment is shown in Figures 6 and 7 and teaches the remote sensing device behind a colored glass that is opaque or translucent.  See paragraphs [0070].  The prior art fails to disclose a colored that s translucent or opaque that has the claimed absorption coefficient.
The fourth embodiment is shown in Figures 8-10 and teaches the remote sensing device behind a resin plate – not a glass sheet.  See paragraph [0076].  
The fifth embodiment is shown in Figures 11-13, and teaches that the remote sensing device is placed behind a front quarter glass.  A front quarter glass falls within the definition of a sidelite, i.e., a window that is not a backlight or windshield.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/David Sample/Primary Examiner, Art Unit 1784